DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a speech disordering module configured to receive,” and “a voice conversion model trainer configured to receive,” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the specification, it is unclear what structure is intended to be interpreted as the claimed “a speech disordering module configured to receive,” and “a voice conversion model trainer configured to receive.” Accordingly, claim 1, and claims 2-7 which depend therefrom are rejected under 35 U.S.C. 112(b) for indefiniteness.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and therefore claims 2-7 which depend therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a speech disordering module configured to receive” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Although there are neural networks, and data models recited in the Specification, there is no disclosure of the structure these neural networks/models are deployed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., "Deep neural network based voice conversion with a large synthesized parallel corpus," 2016 Asia-Pacific Signal and Information Processing Association Annual Summit and Conference (APSIPA), Jeju, Korea (South), 2016, pp. 1-5, doi: 10.1109/APSIPA.2016.7820716 (herein “Wen NPL”) in view of Tanaka et al., "Enhancing a glossectomy patient's speech via GMM-based voice conversion," 2016 Asia-Pacific Signal and Information Processing Association Annual Summit and Conference (APSIPA), Jeju, Korea (South), 2016, pp. 1-4, doi: 10.1109/APSIPA.2016.7820909 (herein “Tanaka NPL”).
Regarding claim 1, Wen NPL teaches a system, comprising (Wen NPL section I, voice conversion system): 
a speech disordering module (Wen NPL figure 1, phone alignment, feature extractor, feature mapping, speech synthesizer units shown) configured to receive a set of paired corpus comprising a reference corpus and a patient corpus corresponding to each other (Wen NPL section III and figure. 1, parallel corpus construction which begins with limited unparalleled data for the source (corpus comprised of the data type that is to be converted) and the data from a target source (reference corpus), where the inputs into phone alignment are shown as Source Speech and Target Speech), and convert the set of paired corpus into a synchronous corpus (Wen NPL section III(B), features from each corpus is aligned to form a parallel corpus (synchronous corpus)); and 
a voice conversion model trainer (Wen NPL section II and figure 1, training unit) configured to receive the reference corpus and the synchronous corpus (Wen NPL figure 1, as shown the feature extractor outputs including a phone aligned target speech (reference corpus) and phone aligned source speech (synchronous corpus)), as a set of training corpus, and use the set of training corpus to train a voice conversion model (Wen NPL section II, training for the mapping (model) of speech features from the source to speech features of the target speakers (voice conversion), where fig. 1, illustrates the training block receives as input the feature extracted aligned source speech and target speech, thus training corpus, and where the training process is disclosed generally in section II to iterate upon the target and aligned source feature data).
While Wen NPL teaches voice conversion generally, and gives an example of converting a female speaker speech to a male speaker, Wen NPL does not explicitly teach that its voice conversion system is for “improving dysarthria speech intelligibility.”
Wen NPL further does not disclose that one of the parallel corpuses is a “patient corpus.”
Tenaka NPL teaches of improving dysarthria speech intelligibility (Tenaka Abstract and section I, voice conversion algorithm for improving the speech intelligibility by patients with articulation disorder (thus, since dysarthria speech is disclosed, at least in the present Application as being characterized in abnormalities in strength, speed, stability and timbre,  these are all articulation issues)).
Tenaka NPL further teaches a patient corpus (Tenaka NPL section II(B), one of the corpuses used in a parallel corpus includes a glossectomy patient speaker).
Therefore, taking the teachings of Wen NPL and Tenaka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice conversion system and 
Regarding claim 2, Wen NPL teaches wherein the speech disordering module is implemented by a Gaussian-mixture-model-based voice conversion system (Wen NPL section IV, and section IV(C), techniques for voice conversion including experiments with a GMM based voice conversion with the same training data).
Regarding claim 3, Wen NPL teaches wherein the speech disordering module is implemented by a deep-neural-network-based voice conversion system (Wen NPL section IV, and section IV(B), techniques for voice conversion including experiments with a DNN based voice conversion system trained with the parallel corpus training data).
Regarding claim 4, Wen NPL teaches wherein the speech disordering module is implemented by extracting a plurality of speech feature parameters and using a speech synthesis technology (Wen NPL figure 1, section III and section III(A) and (B), features are extracted from the data from the source and target speakers and an HMM based speech synthesis is applied to construct the parallel corpus used for training).
Regarding claim 6, Wen NPL teaches wherein the voice conversion model trainer is implemented by a Gaussian-mixture-model-based voice conversion system (Wen NPL section IV, and section IV(C), techniques for voice conversion including experiments with a GMM based voice conversion trained with the same training data
Regarding claim 7, Wen NPL teaches wherein the voice conversion model trainer is implemented by a deep-neural-network-based voice conversion system (Wen NPL figure 1, section IV, and section IV(B), techniques for voice conversion including experiments with a DNN based voice conversion system trained with the parallel corpus training data).
Regarding claim 8, a method, comprising (Wen NPL section I, voice conversion): 
receiving a set of paired corpus comprising a reference corpus and a patient corpus corresponding to each other (Wen NPL section III and figure. 1, parallel corpus construction which begins with limited unparalleled data for the source (corpus comprised of the data type that is to be converted) and the data from a target source (reference corpus), where the inputs into phone alignment are shown as Source Speech and Target Speech); and 
converting the set of paired corpus into a synchronous corpus (Wen NPL section III(B), features from each corpus is aligned to form a parallel corpus (synchronous corpus)); 
using the reference corpus and the synchronous corpus as a set of training corpus (Wen NPL figure 1, as shown the feature extractor outputs including a phone aligned target speech (reference corpus) and phone aligned source speech (synchronous corpus)), and using the set of training corpus to train a voice conversion model (Wen NPL section II, training for the mapping (model) of speech features from the source to speech features of the target speakers (voice conversion), where fig. 1, illustrates the training block receives as input the feature extracted aligned source speech and target speech, thus training corpus, and where the training process is disclosed generally in section II to iterate upon the target and aligned source feature data).
While Wen NPL teaches voice conversion generally, and gives an example of converting a female speaker speech to a male speaker, Wen NPL does not explicitly teach that its voice conversion system is for “improving dysarthria speech intelligibility.”
Wen NPL further does not disclose that one of the parallel corpuses is a “patient corpus.”
Tenaka NPL teaches of improving dysarthria speech intelligibility (Tenaka Abstract and section I, voice conversion algorithm for improving the speech intelligibility by patients with articulation disorder (thus, since dysarthria speech is disclosed, at least in the present Application as being characterized in abnormalities in strength, speed, stability and timbre,  these are all articulation issues)).
Tenaka NPL further teaches a patient corpus (Tenaka NPL section II(B), one of the corpuses used in a parallel corpus includes a glossectomy patient speaker).
Therefore, taking the teachings of Wen NPL and Tenaka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice conversion system and operations thereof of Wen NPL to use patient based corpora for improving speech impacted by speaker articulation problems as disclosed in Tenaka NPL at least because doing so would facilitate improvements in speech of patients with tongue resection or tongue movement disorders without requiring any special equipment, thus resulting in more natural opportunities for speech communication (Tenaka NPL section I).
Regarding claim 9, Wen NPL teaches wherein the step of converting the set of paired corpus into the synchronous corpus, is implemented by a Gaussian-mixture-model-based voice conversion system (Wen NPL section IV, and section IV(C), techniques for voice conversion including experiments with a GMM based voice conversion with the same training data).
Regarding claim 10, Wen NPL teaches wherein the step of converting the set of paired corpus into a synchronous corpus is implemented by a deep-neural-network-based voice conversion system (Wen NPL section IV, and section IV(B), techniques for voice conversion including experiments with a DNN based voice conversion system trained with the parallel corpus training data).
Regarding claim 11, Wen NPL teaches wherein the step of converting the set of paired corpus into the synchronous corpus is implemented by extracting a plurality of speech feature parameters and using a speech synthesis technology (Wen NPL figure 1, section III and section III(A) and (B), features are extracted from the data from the source and target speakers and an HMM based speech synthesis is applied to construct the parallel corpus used for training).
Regarding claim 13, Wen NPL teaches wherein the step of using the set of training corpus to train the voice conversion model is implemented by a Gaussian-mixture-model-based voice conversion system (Wen NPL section IV, and section IV(C), techniques for voice conversion including experiments with a GMM based voice conversion trained with the same training data).
Regarding claim 14, Wen NPL teaches wherein the step of using the set of training corpus to train the voice conversion model is implemented by a deep-neural-Wen NPL figure 1, section IV, and section IV(B), techniques for voice conversion including experiments with a DNN based voice conversion system trained with the parallel corpus training data).
Claims 5 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Wen NPL in view of Tanaka NPL, as set forth above regarding claims 1 and 8 from which claims 5 and 12 respectively depend, further in view of Singh, (US 2018/0190284 A1, herein “Singh”).
Regarding claims 5 and 12, Wen NPL does not explicitly teach the limitations of claims 5 and 12. 
Singh teaches wherein the plurality of speech feature parameters comprise jitter and shimmer (Singh para. [0027], features of the speech signal used for voice-pattern recognition tasks including glottal features such as jitter and shimmer).
Therefore, taking the teachings of Wen NPL and Singh together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice conversion system and operations thereof of Wen NPL to use the jitter and shimmer speech feature parameters as disclosed in Singh at least because doing so would provide speech features that are used for transcribing a speech signal and are directed towards glottal aspects (see Singh para. [0027]) which would affect articulation of the voice, and since Wen NPL is concerned with voice conversion of speech where the articulation is effected, such speech features would be useful.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharifzadeh et al., "Phonated speech reconstruction using twin mapping models," 2015 IEEE International Symposium on Signal Processing and Information Technology (ISSPIT), Abu Dhabi, United Arab Emirates, 2015, pp. 1-6, doi: 10.1109/ISSPIT.2015.7394247. Sharifzadeh is related to converting speech from people with impaired voice production mechanisms into normal speech using twin GMM models trained on two different kinds of speech one that mimics an impaired voice production (whispering) and one that is normal (phonated).
Mohammadi, US 10,186,251 B1, directed towards converting source speech to target speech using intermediate speech data. Mohammadi discloses extracting features from speech and training a neural network to convert intermediate speech into target speech.
Meng et al., US 2009/0089063 A1, directed towards voice conversion that performs speech analysis, and obtaining a spectrum of speech (features) and performing speech construction (synthesis) based on replaced spectrum of input speech.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Mon-Fri., 10am-6pm, Eastern Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656